Title: From James Madison to Edward Thornton, 8 July 1803 (Abstract)
From: Madison, James
To: Thornton, Edward


8 July 1803, Department of State. “A third vessel being found requisite to complete the conveyance of the stores due to Algiers, I am under the necessity of requesting from you another blank passport of a tenor similar to those lately issued.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. Identical letters were sent to Louis-André Pichon and Carlos Martínez de Yrujo on this date. Yrujo replied on 20 July 1803 (DNA: RG 59, NFL, Spain, vol. 2; 1 p.; in Spanish; docketed by Wagner as received 27 July), enclosing the requested passport.


